DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Pisot et al. (Pub. No. US 2012/0291878) discloses a high pressure tank apparatus (Figs. 1-8) that is mounted in a mounting body (21) and comprises a high pressure tank (1), and in which a fluid is routed to and from a resin-made liner (12) of the high pressure tank (1) via a supplying/discharging flow path (22), the high pressure tank (1) including: a reinforced layer (11) covering an outer surface of the liner (12); a supplying/discharging hole (18) that communicates between the supplying/discharging flow path (22) and an inside of the liner (12); and a cap (13) having formed therein a lead-out hole (16) that leads out the fluid interposing between the liner (12) and the reinforced layer (11), the high pressure tank apparatus comprising: a leaked fluid storage section (15) capable of storing a leaked fluid being the fluid that has leaked from at least a connecting section (Fig. 2) of the supplying/discharging flow path (22) and the supplying/discharging hole (18); a discharge flow path (23) that is provided independently from the leaked fluid storage section (15) and that is configured to discharge to an atmosphere (paragraph 65) in a periphery of the mounting body (21), a temporary release fluid being the fluid that has been led out via the lead-out hole (16); an opening/closing valve (222) that selectively opens or closes the discharge flow path (22). 
Pisot et al. does not render obvious in combination with the other claim limitations wherein a detecting unit that is operable to detect whether or not the periphery of the mounting body is in a condition enabling the temporary release fluid to be discharged; and a control section that is configured to selectively open the opening/closing valve when a detection result of the detecting unit indicates that the periphery of the mounting body is in the condition enabling the temporary release fluid to be discharged.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753